Citation Nr: 1013961	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs nonservice-
connected pension benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to January 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the Veteran's application for nonservice-connected 
pension benefits in March 2007 and April 2008, on the basis 
that his income exceeded the maximum annual disability 
pension limit set by law.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Since the receipt of his original application for VA 
nonservice-connected pension benefits in January 2007, the 
Veteran's countable income has exceeded the applicable income 
limits.   


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, the RO provided pre-adjudication VCAA notice by 
letter, dated in January 2007.  The Veteran was notified of 
the type of evidence necessary to substantiate the claim for 
nonservice-connected pension benefits, namely, evidence of 
total and permanent disability in a wartime veteran who was 
discharged under other than dishonorable conditions and 
evidence showing that his income and net worth are below the 
maximum allowable limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO has obtained the 
pertinent service personnel records.  

Over the course of the appeal, the Veteran submitted various 
statements concerning his income and assets; he has not 
identified any pertinent evidence for the RO to obtain on his 
behalf.  As the decision regarding nonservice-connected 
pension benefits is not based on medical evidence but on 
income and net worth information, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4).  



Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual 
rates of improved pension are specified by statute in 38 
U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with one dependent (e.g., 
spouse) is $14,313 effective December 1, 2006, $14,643 
effective December 1, 2007, and $15,493 effective December 1, 
2008.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures 
Manual M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Analysis

The Veteran asserts that he is entitled to pension benefits.  
He is a veteran who had honorable service during the Korean 
War era, having served from January 1952 to January 1954, and 
his age is over 65 years.  

From his January 2007 original application and subsequent 
statements including VA Form 21-526 (Application for 
Compensation and/or Pension) filed in February 2007, April 
2007, and March 2008, the Veteran has minimal if any assets 
and net worth.  Therefore, the Veteran meets the requirements 
for pension benefits as pertaining to his military service, 
age, and net worth or lack thereof.  



The question presented here is whether the Veteran meets the 
annual income requirements for receipt of pension benefits.  
As discussed below, it is the Board's judgment that the 
Veteran's countable income has exceeded the applicable income 
limits for receipt of nonservice-connected pension. 

In his January 2007 original application for pension 
benefits, as well as in subsequent applications filed in 
February 2007, April 2007, and March 2008, the Veteran 
reported that his monthly income consisted of Social Security 
payments for him and his spouse and other recurring monthly 
income from a retirement pension of $140 (or $1,680 
annually).  

As confirmed through documentation obtained from the Social 
Security Administration, his and his spouse's Social Security 
payments amounted to the following:  $20,928 ($15,234 for the 
Veteran + $5,694 for his spouse) effective in December 2006; 
$21,404 ($15,580 + $5,824) effective in December 2007; and 
$22,640 ($16,480 + $6160) effective in December 2008.  
Neither of the income sources is listed as a source that may 
be excluded from income in determining countable income for 
pension purposes.  38 C.F.R. § 3.272.  

Therefore, his annual income from Social Security payments 
and retirement pension of $22,608, far exceeded the maximum 
annual pension limit of $14,313 for a veteran with one 
dependent, effective December 1, 2006.  His annual income of 
$23,084 likewise exceeded the maximum annual pension limit of 
$14,643 for a veteran with one dependent, effective December 
1, 2007; and his income of $24,320 exceeded the maximum 
annual pension limit of $15,493 for a veteran with one 
dependent, effective December 1, 2008.  

The law, however, provides that a claimant's countable income 
for pension purposes may be reduced by payment of 
unreimbursed medical expenses.  It is the Veteran's belief 
that with the present economic conditions, the higher cost of 
living, and consideration of medical expenses, his countable 
annual income would not exceed the maximum annual limits and 
he should be entitled to pension.  

He has reported various medical expenses to be considered in 
his appeal.  On a VA health benefits application dated in 
November 2006 and received in February 2007, he reported non-
reimbursed medical expenses for the previous calendar year of 
$1,196.77.  In January and February 2007, he submitted a 
print-out of expenses for medicine at a pharmacy for the 
period of January 2006 to November 2006, which totaled 
$1,196.77.  In March 2008, he submitted a handwritten 
statement indicating that in 2007 he paid $350 to a pharmacy 
for medicine.  On a VA application form submitted in March 
2008, he indicated medical expenses for 2007 of $1,438.05 
(pharmacy medicine), $1,280.93 (hospital charges), $734 
(vision), and $1,400 (dental).  The total of these expenses 
for 2007 was $4,852.98.  However, on another form, VA Form 
21-8416 (Medical Expense Report), dated and received in May 
2008, the Veteran indicated a total of $5,803.05 for 
unreimbursed expenses for the year 2007.  

Itemized, these expenses consisted of $2,244 (Medicare Part 
B), $696 (private medical insurance, Medicare Part D), $1,200 
(over-the-counter), $225 (doctor office visits), and 
$1,438.05 (prescription medications).  None of these 
expenses, except for the 2006 expenses and the Medicare 
expenses, were accompanied by any receipts or documentation 
verifying that payment was made by the Veteran in the amounts 
he reported.    

Therefore, he has provided evidence of unreimbursed medical 
expenses paid only during 2006 and 2007.  It is the expenses 
paid during 2007, when his application was initially received 
by VA and when payments would be effective if warranted, that 
are considered in terms of reducing the Veteran's family 
countable income.  The medical expenses paid in 2007 were 
provided in different reports, which include some conflict as 
to what was paid to the pharmacy for medicine.  It is also 
noted that there are no receipts to confirm the exact amounts 
of some payments, such as $1,200 for "over-the-counter" 
expenses.  It appears that rather than itemizing specific 
expenses, the Veteran estimated certain expenses.  In view of 
this, the Board will consider the report containing the 
highest reported medical expenses.  Thus, the expenditures 
for 2007 of $5,803.05, as reported in May 2008, will be 
considered in terms of reducing the Veteran's income.  

According to the Board's calculation, in considering 
unreimbursed medical expenses reportedly paid for 2007 in the 
amount of $5,803.05, only those medical expense amounts that 
exceed five percent of the maximum annual rate of pension, 
however, may be used to reduce the Veteran's total income.  
38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  

Therefore, as five percent of the maximum annual rate of 
$14,313 is $715.65, the amount that may be used to reduce the 
Veteran's total income for the reporting year of 2007 is 
$5,087.40 (i.e., $5,803.05 minus $715.65).  

Even considering the annual medical expenses to reduce the 
Veteran's annual income for 2007, his countable income would 
still be in excess of the maximum annual limit for receipt of 
pension.  That is because the Veteran's gross annual income 
in 2007 was $22,608, which when reduced by the medical 
expenses for that period of $5,087.40 still exceeds the 
maximum annual limit of $14,313.  

The Board also notes that on a single form received in April 
2007, the Veteran reported educational and vocational 
rehabilitation expenses of $664.87, which he indicated that 
he paid during the last 12 months.  He did not list any such 
expenses on the forms received in May 2008, wherein he 
itemized medical expenses.  Like medical expenses, payment of 
unreimbursed educational expenses may also be used to reduce 
countable income for pension purposes.  38 U.S.C.A. § 
1503(a)(9); 38 C.F.R. § 3.272(i).  However, even in 
consideration of the expenses reported by the Veteran for 
educational and vocational rehabilitation, assuming they 
would be countable for 2007, the Veteran's countable family 
income would still exceed the maximum annual limit of 
$14,313.  

In sum, because the evidence in this case shows that the 
Veteran's household income exceeded the income limits for 
purposes of payment of improved nonservice-connected pension 
benefits, the Veteran does not meet the eligibility 
requirements for pension benefits.  


					(ORDER ON NEXT PAGE)





ORDER

As the Veteran's income is excessive for purposes of payment 
of VA nonservice-connected pension benefits, the appeal is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


